Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffry H. Nelson Reg. No 30,481 on 08/29/2022.
The applicant has been amended as follows:
Please amend claims as follows:

“11. The method of claim 10, wherein an amount of overlap is calculated as a function of a predetermined size of indications in data obtained from the C-Scan amplitude and/or C-Scan ToF.   

13. (Currently Amended) A method of processing ultrasonic data of an ultrasonic probe applied to an area of an aircraft component that includes carbon fiber reinforced polymer, the method comprising:
obtaining c-scan data of an area of the aircraft component that includes the carbon fiber reinforced polymer;
generating a first mesh with respect to the c-scan data, the first mesh being generated with respect to the structural characteristics of the area of the aircraft component;
generating a refined mesh by dividing cells with in the first mesh;
calculating, for each cell of the refined mesh, amplitude data that is based on an amplitude C-Scan;
calculating, for each cell of the refined mesh, time of flight (ToF) data that is based on a ToF C-Scan; 
performing a clustering process for each mess cell, wherein the generated heatmap is based on the performed clustering process, wherein the clustering process includes:
for a plurality mesh cells, determining a first set of cells for which there are more than a threshold number of pixels with higher than an attenuation threshold;
for the first set of cells, determining whether neighboring cells have a quantity of pixels that are more than a threshold; and
forming a cluster of cells based on those ones of the first set of cells that have neighboring cells with more than the quantity, and
generating and displaying a heatmap that is based on the calculated amplitude and/or ToF data, wherein each cell or group of cells of the refined mesh represents a location within the heatmap

26. The non-transitory computer readable storage medium of claim 25, wherein an amount of overlap is calculated as a function of a predetermined size of indications in data obtained from the calculated amplitude and/or the ToF data.

35 USC § 112 Rejections

Based on the changes introduced by amendment of (08/29/2022), the 35 U.S.C. 112 (pre-AIA ), second paragraph Rejection of Claims 3 and 11 is withdrawn and 35 U.S.C. 112 (pre-AIA ).


Allowable Subject Matter
Claims 9-13, 16-18 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding Claims 9, 13 and 18, Tat et.al., (US Pub.20170052152), hereinafter Tat disclose:
obtain c-scan data of an area of the aircraft component (para [0028]) that includes the carbon fiber reinforced polymer (para [0026]);
generate a first mesh with respect to the c-scan data (para [0028]), the first mesh being generated with respect to the structural characteristics of the area of the aircraft component (Fig. 1, 3, para [0036]);
generate a refined mesh by dividing cells with in the first mesh (Fig. 2, 3A-3C, para [0028]). 

 Cavaccini et.al., (EP2472254), hereinafter Cavaccini disclose calculate, the amplitude/time of light (ToF) data based on C-Scan for all inspection points (para [0020]);
calculated amplitude and/or ToF data (para [0020]).

Georgeson (EP1873519) disclose generate and display a heatmap that is based on the calculated amplitude and/or ToF data (Figures 2-5, para [0010], where each pixel of a matrix is colored to represent an amplitude of an echo signal...displaying an image of the damage may also include displaying a depth C-scan image wherein each pixel of a matrix is colored), wherein each point within the heatmap (Figures 2-5, para [0010]).

Regarding Claim 9, None of the above references fully disclose or render obvious all the teachings of the below claims limitation:
“a plurality of mesh cells of the refined mesh, calculate a distance to mean value that is a function of the mean of historical values and the standard deviation of the historical values, wherein the heatmap is based on the calculated distance to the mean”. 

Regarding Claim 13, None of the above references fully disclose or render obvious all the teachings of the below claims limitation:
“for a plurality mesh cells, determine a first set of cells for which there are more than a threshold number of pixels with higher than an attenuation threshold;
for the first set of cells, determine whether neighboring cells have a quantity of pixels that are more than a threshold; and
forming a cluster of cells based on those ones of the first set of cells that have neighboring cells with more than the quantity, wherein each cell or group of cells of the refined mesh represents a location within the heatmap.”

Regarding Claim 18, None of the above references fully disclose or render obvious all the teachings of the below claims limitation:
“for a plurality mesh cells, determine a first set of cells for which there are more than a threshold number of pixels with higher than an attenuation threshold;
for the first set of cells, determine whether neighboring cells have a quantity of pixels that are more than a threshold; and
form a cluster of cells based on those ones of the first set of cells that have neighboring cells with more than the quantity of pixels, wherein the generated heatmap is based on the clustering process.”

Regarding Claims 10-12, 16, 17 and 21-28 the claims are Allowed due to their dependency on Claims 1, 8 and 13 correspondently.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862